  Case 13-36331         Doc 77     Filed 02/05/19 Entered 02/05/19 11:15:44              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-36331
         Jonathan G. Silverstein
         Paula M. Herrmann
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/13/2013.

         2) The plan was confirmed on 01/13/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/17/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $100,838.19.

         10) Amount of unsecured claims discharged without payment: $351,978.72.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-36331         Doc 77         Filed 02/05/19 Entered 02/05/19 11:15:44                     Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                 $53,375.00
        Less amount refunded to debtor                              $875.00

NET RECEIPTS:                                                                                      $52,500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,500.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $2,267.15
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $5,767.15

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
ADT SECURITY SERCICES               Unsecured         222.93           NA              NA            0.00       0.00
ADT SECURITY SERVICES               Unsecured           0.00        639.80          639.80        252.36        0.00
Allied Interstate                   Unsecured           0.00           NA              NA            0.00       0.00
ALTAIR OH XIII LLC                  Unsecured         629.80        589.61          589.61        232.56        0.00
AMERICAN EXPRESS                    Unsecured           0.00        661.57          661.57        260.95        0.00
AMERICAN EXPRESS                    Unsecured      5,735.47       5,735.47        5,735.47      2,262.28        0.00
AMERICAN EXPRESS                    Unsecured         661.57        186.45          186.45          73.54       0.00
ASSET ACCEPTANCE LLC                Unsecured      5,801.72       5,824.57        5,824.57      2,297.42        0.00
BANK OF AMERICA                     Unsecured     49,207.56            NA              NA            0.00       0.00
BANK OF AMERICA                     Secured       49,207.56            NA              NA            0.00       0.00
BMO HARRIS BANK                     Unsecured         177.39           NA              NA            0.00       0.00
Centier Bank                        Unsecured     31,857.50            NA              NA            0.00       0.00
Centier Bank                        Secured       17,687.50            NA              NA            0.00       0.00
Chase                               Unsecured           0.00           NA              NA            0.00       0.00
Chase                               Unsecured     14,459.25            NA              NA            0.00       0.00
Chase                               Unsecured      1,086.21            NA              NA            0.00       0.00
Chase                               Unsecured           0.00           NA              NA            0.00       0.00
Chase                               Unsecured           0.00           NA              NA            0.00       0.00
Chase                               Unsecured           0.00           NA              NA            0.00       0.00
Citi Cards                          Unsecured     28,076.84            NA              NA            0.00       0.00
COOK COUNTY TREASURER               Secured              NA            NA              NA            0.00       0.00
DISCOVER CARD                       Unsecured           0.00           NA              NA            0.00       0.00
First Northern Credit Union         Unsecured      1,935.82            NA              NA            0.00       0.00
Global Financial Incorporated       Unsecured         417.00           NA              NA            0.00       0.00
Hyde Park Manor Condo Association   Unsecured      2,808.95            NA              NA            0.00       0.00
Hyde Park Manor Condo Association   Unsecured      7,395.39     10,245.62        10,245.62      4,041.24        0.00
JPMORGAN CHASE BANK NATIONAL        Secured              NA       5,667.02            0.00           0.00       0.00
JPMORGAN CHASE BANK NATIONAL        Secured       20,867.41     20,139.22             0.00           0.00       0.00
LTD Financial Services L.P.         Unsecured         486.01           NA              NA            0.00       0.00
LVNV FUNDING                        Unsecured      7,388.24       6,914.08        6,914.08      2,727.16        0.00
LVNV FUNDING                        Unsecured      4,904.84       4,904.84        4,904.84      1,934.64        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-36331       Doc 77      Filed 02/05/19 Entered 02/05/19 11:15:44                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
MAIN STREET ACQUISITIONS       Unsecured      1,477.23       1,477.23      1,477.23        582.67         0.00
Mercantile Adjustment Bureau   Unsecured         260.07           NA            NA            0.00        0.00
MIDLAND FUNDING LLC            Unsecured     10,357.33     10,357.33     10,357.33       4,085.30         0.00
MOHELA                         Unsecured      3,208.01       3,213.53      3,213.53      1,267.53         0.00
NCO FINANCIAL SYSTEMS          Unsecured          36.16           NA            NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      5,804.33       5,804.33      5,804.33      2,289.44         0.00
PRA RECEIVABLES MGMT           Unsecured      9,520.84       9,520.84      9,520.84      3,755.36         0.00
THE BANK OF NEW YORK MELLON    Secured              NA     49,352.15     49,352.15            0.00        0.00
TOWD POINT MORTGAGE TRUST      Secured              NA       1,204.14      1,204.14      1,204.14         0.00
TOWD POINT MORTGAGE TRUST      Unsecured    129,219.33            NA            NA            0.00        0.00
TOWD POINT MORTGAGE TRUST      Secured      140,000.00    268,832.26    270,036.40            0.00        0.00
US BANK NATIONAL               Secured       24,000.00     44,388.29           0.00           0.00        0.00
US BANK NATIONAL               Unsecured     21,828.99            NA            NA            0.00        0.00
US BANK NATIONAL               Secured              NA       7,785.52          0.00           0.00        0.00
VERIPRO SOLUTIONS INC          Unsecured           0.00          0.00    49,352.15      19,466.26         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $319,388.55               $0.00                  $0.00
      Mortgage Arrearage                               $1,204.14           $1,204.14                  $0.00
      Debt Secured by Vehicle                              $0.00               $0.00                  $0.00
      All Other Secured                                    $0.00               $0.00                  $0.00
TOTAL SECURED:                                       $320,592.69           $1,204.14                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $115,427.42         $45,528.71                   $0.00


Disbursements:

       Expenses of Administration                           $5,767.15
       Disbursements to Creditors                          $46,732.85

TOTAL DISBURSEMENTS :                                                                       $52,500.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-36331         Doc 77      Filed 02/05/19 Entered 02/05/19 11:15:44                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
